NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          FEB 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROJAN BERMEJO TEVES,                            No.    17-71247

                Petitioner,                     Agency No. A204-271-056

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 10, 2022**
                               Phoenix, Arizona

Before: MURGUIA, Chief Judge, and O’SCANNLAIN and GRABER, Circuit
Judges.

      Rojan Bermejo Teves petitions for review of the denial of his motion to

reopen before the Board of Immigration Appeals (“BIA”). As the facts are known

to the parties, we repeat them only as necessary to explain our decision.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      After an immigration judge denied Teves’s request for voluntary departure,

Teves appealed that decision to the BIA. The BIA affirmed the denial of voluntary

departure. Teves then filed a motion to reopen, “request[ing] the opportunity to

apply for asylum” and related relief. Teves contended that while his appeal was

proceeding, Rodrigo Duterte had become president of the Philippines and had

begun to wage a “war on drugs,” resulting in thousands of “extrajudicial killings.”

The BIA denied the motion, concluding that Teves failed to “demonstrat[e] that he

is at any individualized risk of harm, including persecution or torture, in his native

country,” primarily because he “has not alleged that he is a criminal, or in any

manner involved in illicit drugs, or that he would be targeted on any other basis by

the Duterte government.”

      Teves challenges only the BIA’s denial of his motion to reopen. He asserts

that the BIA abused its discretion when it purportedly failed to discuss Teves’s

“eligibility for asylum and withholding of removal based on his political opinion”

and “failed to provide a clear picture and understanding of its reasoning.” We

disagree.

      As an initial matter, the Government contends we lack jurisdiction to

consider Teves’s challenge because, the Government asserts, Teves never

presented to the BIA his “political opinion” argument. The Government’s support

is its assertion that Teves “concedes that ‘the argument presented [in his brief] was


                                          2
never raised in [his] motion to reopen.’ Pet’r Br. at 14, n. 2.” But the purported

concession to which the Government refers is as follows: “The government has

previously argued that this Court lacks jurisdiction over the issues raised in this

petition for review as the argument presented here was never raised in the

Petitioner’s motion to reopen.” Teves was accordingly referring to the

Government’s own prior argument in its opposition to Teves’s motion to stay

removal. In fairness, Teves does then state, cryptically and without further

analysis, that any failure to exhaust would not “bar review of the issue raised in

this appeal and for the first time in Teves’ opening brief.” But this statement is no

concession; it simply anticipates the Government’s jurisdictional argument, which

the Government had already previewed during briefing on Teves’s motion to stay.

      On the merits, however, Teves is unable to demonstrate a future risk of

individualized persecution. Because Teves cannot show past persecution, he must

show that he reasonably fears future persecution, which requires an

“individualized, rather than a generalized, risk of persecution.” Bhasin v.

Gonzales, 423 F.3d 977, 984 (9th Cir. 2005). Yet, as the BIA correctly explained,

Teves’s “fear of generalized lawlessness[,] . . . without more, is not a basis for

asylum or withholding of removal.” In Teves’s asylum application, submitted with

his motion to reopen, he contended that he would be “subject to lawless acts of

violence, widespread civil unrest, and, in general, the illegal acts of a government


                                           3
that” violates “the rights and freedoms of all Filipinos.” As is evident, Teves’s

own “general” description of “widespread civil unrest” and “illegal acts” that affect

“all Filipinos” is not individualized.

      Teves also asserts that the BIA failed to consider his “political opinion”:

that is, Teves’s “position against Duterte’s threats of invoking martial law and . . .

apparent shift towards authoritarian rule.” Yet Teves points to nothing in the

record that “compels” a finding he has any such political opinion. See I.N.S. v.

Elias-Zacarias, 502 U.S. 478, 483 (1992). Nor could he, as he submitted no

personalized evidence beyond the “general” statements already discussed in

connection with his motion to reopen. And even if he had sufficient opinion

evidence, Teves never explains how such evidence would then “compel[]” a

finding that he will be persecuted. See id. “He has not done so with the degree of

clarity necessary to permit reversal of a BIA finding to the contrary; indeed, he has

not done so at all.” Id.

      PETITION DENIED.




                                           4